DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452).
With respect to claim 14, the reference of Anderson et al. discloses a method for performing a cryoprocedure on a biological sample including: loading the biological sample (embryo)(E) into a tubular member (20); positioning the tubular member (20) in a first solution (54 or 62) with the biological sample retained therein (Fig. 1); removing the tubular member from the first solution with the biological sample retained therein; and positioning the tubular member in a second solution (62 or 80) with the biological sample retained therein; and wherein the sample is retained by a perforated element (35) being configured to allow inflow of liquids to communicate with a lumen of the tubular member (20) containing the biological sample.
While the reference of Anderson et al. discloses that the loading is performed using a syringe, claim 14 differs by reciting that the loading is performed using capillary action.
The references of Lewis et al. and Toner et al. disclose that it is known in the art to employ either passive capillary action or active pressure to draw fluid up a tube that includes an embryo that is to be treated/exposed to a fluid within the tube (¶[0135]-[0137] of Lewis et al. and ¶[0076] of Toner et al.).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ capillary action as an alternative means recognized in the art to load and/or contact solutions with an embryo drawn-in and positioned within a capillary tube.
With respect to the densities of claim 17, the solutions 54, 62 and 80 are different and therefore would be inherently of different densities.

With respect to claim 19, the perforated element (35)has at least one orifice (10-micro micromesh)(col. 3, lines 45-52), the at least one orifice having a dimension smaller than a dimension of the biological sample to prevent exit of the biological sample from the tubular member.
With respect to claim 20, the perforated element (35) is positioned within a pod (31), wherein the pod is configured to hold the perforated element (35) in the tubular member (20) and wherein the pod (31) is couplable to the tubular member (col. 3, lines 45-52).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452) taken further in view of Burbank et al.(US 2011/0207112).
The combination of the references of Anderson et al. and Lewis et al. or Toner et al. has been discussed above with respect to claim 14.
With respect to claim 17, if it is determined that the reference of Anderson et al. does not inherently disclose solutions of different densities, the reference of Burbank et al. discloses that it is known in the art to expose an embryo to a plurality of different solutions (¶[0049]-[0051]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to expose the embryo of the reference of Anderson et al. to the different solutions disclosed by the reference of Burbank et al. for the known and expected result of providing an art recognized series of solutions for contacting an embryo for cryopreservation and/or reanimation as .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452) taken further in view of Burbank et al.(US 2014/0342454).
The combination of the references of Anderson et al. and Lewis et al. or Toner et al. has been discussed above with respect to claim 14.
If it is determined that the use of a plurality of embryos would not be obvious in view of the disclosure of Anderson et al., the reference of Burbank et al. (‘452) discloses that is it known in the art to treat a plurality of embryos within a capillary tube device (¶[0090]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide a plurality of embryos within the treatment device of the modified reference of Anderson et al. for the known and expected result of allowing a plurality of embryos to be treated at the same time within the same device.

Response to Arguments
35 USC 103
With respect to the rejection of Claims 14 and 17-20 under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452), Applicant argues that the rejection is improper for the following reasons (pages 5-6 of the response dated 11/15/2021):
In the Office Action it is stated that “Anderson et al. discloses that the loading is performed using a syringe”. In this regard, Applicant is of the opinion that a person of skill in the art would clearly be motivated against using capillary action so as to load a biological sample, e.g., comprising an embryo suspended in liquid, wherein the liquid is to travel through a filtering surface, e.g., the perforated element as disclosed herein.
Applicant asserts that positioning a filter or any equivalent thereof (e.g., a perforated surface) within a tubular member, as claimed herein, increases the resistance to fluid movement. The teachings of Anderson et al. provides a syringe which clearly provides a different solution so as to bypass such resistance, e.g., by the application of a negative force. Further, a syringe, such as disclosed by Anderson et al. comprises a movable plug at the opposite end of the loading opening. It will be apparent to one of ordinary skill in the art, the teachings of Anderson et al., cannot and will not enable the application of capillary forces so as to load a liquid sample, due to the presence of a plug. To this extent, clearly, the teachings of any one of Lewis, Toner, or their combination, will not rectify the deficiencies of Anderson, as the contemplated syringe does not enable capillary action, and is in fact restricted to suction.
To this end, the cited references are directed to either a filtering syringe as provided by Anderson, or a capillary tube as provided by either Toner or Lewis.
In sharp contrast to the cited art references, the instant application is directed to a method for reducing traction, friction, and shear forces, which may be applied on a biological sample, e.g., including embryos, oocytes, etc., when passed through a filtering arrangement. Such process may negatively affect the viability of cells of the biological sample. Thus, the present invention provides a viable technology which is crucial to prevent the deterioration of survival and recovery rates of a biological sample when penetrating into an orifice/pore of a filter under negative force/pressure, which would be encountered by practicing the teachings of US Patent 5,217,693.

In response, the Examiner maintains that the rejection is proper for the following reasons:
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  While the reference of Anderson et al. only discloses the use of a syringe and/or plug structure to move fluid through the washing tube (20), the rejection of record addresses that capillary action is a known 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB